Gray, C. J.
The defendant bank must bear the loss of the amounts which it paid upon the forged checks. There was no evidence tending to show that the plaintiff’s clerk had, or was understood by the defendant’s officers to have, any authority to sign his name.' The plaintiff cannot be held bound by hia clerk’s unauthorized and criminal acts, upon any ground that would not make every merchant who keeps on his desk in his counting-room for his own. use a check book containing blank arms stamped or engraved with his name, and who sometimes directs his clerk to fill them up for himself to sign, responsible for any number and amount of such checks to which the clerk may forge the signature of his employer. The cases cited in argument have been so fully considered in the recent case of Greenfield Savings Bank v. Stowell, ante, 196, that there is no occasion to discuss them again. Judgment on the verdict.